Name: COMMISSION REGULATION (EC) No 268/95 of 9 February 1995 adapting Regulation (EEC) No 2405/89 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables as a result of the accession of Austria, Finland and Sweden
 Type: Regulation
 Subject Matter: European construction;  foodstuff;  tariff policy
 Date Published: nan

 No L 31 /8 Official Journal of the European Communities 10 . 2. 95 COMMISSION REGULATION (EC) No 268/95 of 9 February 1995 adapting Regulation (EEC) No 2405/89 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables as a result of the accession of Austria, Finland and Sweden Committee for Products Processed from Fruit and Vege ­ tables, HAS ADOPTED THIS REGULATION : Article 1 The following is hereby added to the second paragraph of Article 11 of Regulation (EEC) No 2405/89 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Articles 14 (3) and 15 (4) thereof, Whereas, as a result of the accession of Austria, Finland and Sweden, Commission Regulation (EEC) No 2405/89 of 1 August 1989 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables (3), as last amended by Regulation (EC) No 556/94 (4), should be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management  Sallittu poikkeama 0,03,  Tolerans fÃ ¶r en densitet av 0,03 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 February 1995. For the Commission Franz FISCHLER Member of the CÃ ommission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 227, 4. 8 . 1989, p. 34. 0 OJ No L 71 , 15. 3 . 1994, p. 7..